DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 12/9/21 is acknowledged.
Claims 1-5, 30-34, 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I, II and IV, there being no allowable generic or linking claim. However, it is noted that claims 1-10 and 29-40 have been cancelled in the amendment dated 12/9/21. Election was made without traverse in the reply filed on 12/9/21.
Response to Amendment
The amendments to the claims, in the submission dated 12/9/21, are acknowledged and accepted.
Drawings
The drawings were received on 8/8/19.  These drawings are acknowledged
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 14-16, 19-20, 41-43, 45, 47-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgiou et al. (US 2015/0378080).
Consider claim 11, Georgiou et al. disclose (e.g. figure 6) a system comprising: 
a spatial light modulator (SLM) (12’, image forming optic, e.g. LCOS SLM) [0033]; and 
a holographic grating medium (58a-58N, volume hologram Bragg grating) having a grating structure configured to diffract incident light toward the SLM about an axis forming an angle with a surface normal of an active area of the SLM (see figure 6, the volume Bragg grating diffracts light to the SLM about an axis that forms an angle with a surface normal of the image forming optic 12’) [0033-0035].
Consider claim 14, Georgiou et al, disclose (e.g. figure 6) a system, wherein the SLM is a reflective SLM and the grating structure is configured to transmit light reflected by the reflective SLM (see figure 6, the image forming optic 12’ is reflective and the volume hologram Bragg grating 58a-58N transmits light reflected by the image forming optic 12’) [0033-035].
Consider claim 15, Georgiou et al, disclose (e.g. figure 6) a system, wherein the holographic grating medium has a length equal to or greater than a length of the active area of the SLM (see figure 6, the length of the volume hologram Bragg gratings 58A-
Consider claim 16, Georgiou et al, disclose (e.g. figure 6) a system, wherein the grating structure has a reflectivity that varies as a function of position (diffraction efficiency varies as a function of position along the portions 58A-58N) [0033-0035].
Consider claim 19, Georgiou et al, disclose (e.g. figure 6) a system, wherein the angle with the surface normal of the active area of the SLM varies as a function of position with the holographic grating medium (the grating is excited at different angles so that the reflection angle off 12’ image forming optic varies) [0033-0035].
Consider claim 20, Georgiou et al, disclose (e.g. figure 6) a system, wherein the holographic grating medium forms at least a portion of a waveguide (light is guided through the volume hologram Bragg grating; see figure 6) [0033-0035].
Consider claim 41, Georgiou et al, disclose (e.g. figure 6) a system wherein the angle is a non-zero angle (see figure 6, the angle is non-zero) [0033-0035].
Consider claim 42, Georgiou et al, disclose (e.g. figure 6) a system, wherein the grating structure has opposing first and second ends, the incident light is incident upon the grating structure at the first end, and the grating structure has a higher diffraction efficiency at the second end than at the first end (portion 58N has unit diffraction efficiency, all other portions have an efficiency less than that) [0033-0035].
Consider claim 43, Georgiou et al, disclose (e.g. figure 6) a system, wherein the grating structure is configured to transmit light that has been reflected by the SLM 
Consider claim 45, Georgiou et al, disclose (e.g. figure 6) a system, wherein the grating structure is configured to transmit light that has been reflected by the SLM towards the holographic grating medium (see figure 6, the volume hologram Bragg grating transmits light reflected by the image forming optic 12’) [0033-0035].
Consider claim 47, Georgiou et al, disclose (e.g. figure 6) a system wherein the SLM comprises a liquid crystal on silicon (LCOS) SLM (the image forming optic 12’ is for example a LCOS SLM) [0033].
Consider claim 48, Georgiou et al, disclose (e.g. figure 6) a system wherein the grating structure comprises a plurality of volume phase holograms (the volume hologram is divided into a plurality of sections 58A-58N) [0033-0035].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080).
Consider claim 12, Georgiou et al, disclose (e.g. figure 6) a system wherein the SLM has a pixel pitch.  However, Georgiou does not explicitly disclose that the pixel pitch is less than about 10 µm.  It is considered to be within ordinary skill in the art to modify the pixel pitch depending on the desired resolution.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the pixel pitch in order to obtain a desired resolution of the display.
Claims 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) in view of Jagt (US 6,750,996).
Consider claim 13, Georgiou does not explicitly disclose that the SLM is a transmissive SLM.   Georgiou et al. and Jagt are related as SLM devices.  Jagt discloses (e.g. figure 18) a transmissive SLM (203 is a transmissive display cell) [col. 21, lines 11-62].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Georgiou to include a transmissive SLM, as taught by Jagt, in order to provide a lighting option when ambient conditions are poor.
Consider claim 22, Georgiou does not explicitly disclose an absorber, in optical communication with the waveguide, configured to absorb at least some light not reflected by the grating structure. Georgiou et al. and Jagt are related as SLM devices.  .
Claims 17-18, 44, 46, is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) in view of Katsumata (US 7,130,120)
Consider claim 17, Georgiou et al. does not explicitly disclose that the grating structure is configured to reflect s- polarized light towards the SLM, the SLM is configured to transform the s-polarized to p-polarized light and reflect the p-polarized light towards the grating structure, and the grating structure is configured to transmit the p-polarized light.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose that the grating structure is configured to reflect s- polarized light towards the SLM (grating prism reflects s-polarized light towards the liquid crystal panel 16), the SLM is configured to transform the s-polarized to p-polarized light and reflect the p-polarized light towards the grating structure (the liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a), and the grating structure is configured to transmit the p-polarized light (reflecting surface 15a transmits the p-polarized light) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the 
Consider claim 18, the modified Georgiou reference discloses a the system further comprises: a polarizer (14, pre-polarizing plate), in optical communication with the holographic grating medium, configured to polarize the incident light prior to the incident light being incident upon propagating toward the grating structure (see figure 3, the pre-polarizer is located before the grating prism) [col. 5, line 6 to col. 6, line 11 of Katsumata].
Consider claim 44, Georgiou et al. does not explicitly disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state.  Georgiou and Katsumata are related as diffracting devices.  Katsumata discloses (e.g. figure 3) disclose that the grating structure is configured to diffract the incident light in a first polarization state towards the SLM and is configured to transmit the light that has been reflected by the SLM in a second polarization state that is different from the first polarization state (The grating prism reflects s-polarized light towards the liquid crystal panel 16.  The liquid crystal panel 16 transforms the light to p-polarized light back towards the reflecting surface 15a and the reflecting surface 15a transmits the p-polarized light) [col. 5, line 6 to col. 6, line 11].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Georgiou to include the polarizing, as taught by Katsumata, in order to prevent astigmatic aberration.
.
Claims 21, 23-27, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou et al. (US 2015/0378080) in view of Sampsell (US 2010/0238529).
Consider claim 21, Georgiou discloses a system further comprising: an element, in optical communication with the waveguide, configured to couple the incident light into the waveguide (beam conditioner 42 couples the light to the waveguide) [0033-0035]. However, Georgiou does not explicitly disclose that the element is a collimator.  Georgiou and Sampsell are related as hologram devices.  Sampsell discloses (e.g. figure 10c) a light source that incorporates a collimator (1067, collimator) [0112-0113].  
Consider claim 23, Georgiou does not explicitly disclose that the waveguide comprises a wedged substrate.  Georgiou and Sampsell are related as illumination devices.  Sampsell discloses (e.g. figures 4-5) a waveguide that comprises a wedged substrate (light turning section 94 includes light turning features 85) [0060-0062].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Georgiou to include the wedged substrate, as taught by Sampsell, in order to control the efficiency of extracting light from the waveguide. 
Consider claim 24, the modified Georgiou reference discloses a system, wherein the grating structure is configured to diffract light guided by the waveguide over an angular range (see figure 6 of Georgiou, light is diffracted over an angular range) [0033-0035 of Georgiou].  However, the modified Georgiou reference does not explicitly disclose that the angular range is greater than a prism angle of the wedged substrate.  Although the modified Georgiou reference does not explicitly disclose the angular range, it is considered to be within ordinary skill level to determine a workable range through routine experimentation.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in 
Consider claim 25, the modified Georgiou reference discloses a system, wherein the holographic grating medium is disposed between the wedged substrate and the SLM (see figures 4-5 of Sampsell, the features are on the front or back surface so that the grating medium is disposed between the wedged substrate and SLM when combined with Georgiou) [0033-0035 of Georgiou and 0030-0062 of Sampsell].
Consider claim 26, the modified Georgiou reference discloses a system, wherein the wedged substrate is disposed between the holographic grating medium and the SLM (see figures 4-5 of Sampsell, the features are on the front or back surface so that the wedged substrate could be disposed between the grating medium and SLM when combined with Georgiou) [0033-0035 of Georgiou and 0030-0062 of Sampsell].
Consider claim 27, the modified Georgiou reference discloses that the turning features could be on the front or back surface of the light turning guide.  However, the modified Georgiou reference does not explicitly disclose a compensating prism, in optical communication with the SLM and the wedged substrate, configured to compensate for refraction of light reflected by the SLM through the wedged substrate.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art to utilize light turning features on both sides of the light turning section in 
Consider claim 49, Georgiou does not explicitly disclose a wedge prism configured to transmit, towards the SLM, the light diffracted by the grating structure. Georgiou and Sampsell are related as illumination devices.  Sampsell discloses (e.g. figures 4-5) a waveguide that comprises a wedged substrate (light turning section 94 includes light turning features 85) [0060-0062].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Georgiou to include the wedged substrate, as taught by Sampsell, in order to control the efficiency of extracting light from the waveguide. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou (US 2015/0378080) in view of Sampsell (US 2010/0238529) as applied to claim 23 above, and further in view of Divlianksy (US 2017/0153373).
Consider claim 28, the modified Georgiou et al reference disclose (e.g. figure 6) a system, wherein the holographic grating medium is a first holographic recording medium disposed on a first side of the wedged substrate and the grating structure is a first grating structure (a combination of Georgiou and Sampsell includes a grating on a first side of the wedged substrate) [0033-0035 of Georgiou and 0060-0062 of Sampsell].  However, the modified Georgiou reference does not explicitly disclose a second holographic grating medium disposed on a second side of the wedged substrate, the second holographic grating medium having a second grating structure configured to diffract the incident light toward the SLM.  The modified Georgiou reference and Divliansky are related as grating devices.  Divliansky discloses (e.g. figure 1) diffraction 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872